DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 18, 19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2017/0292517 to Lee et al. (Lee).
Lee discloses:
Regarding claim 16:
A scroll compressor (figure 1) comprising: 
a casing (111, 112, 113); 
a motor (103) which generates a rotational force within the casing (0075); 
a rotary shaft (135) which is rotated by the motor (103); 
an orbiting scroll (150) which performs an orbiting motion by means of the rotary shaft (¶0076); 
a fixed scroll (140) which is meshed with the orbiting scroll (150) and forms a pair of compression chambers (P, ¶0076); and 
a main frame (102) which supports the orbiting scroll (150), wherein the fixed scroll (140) further comprises a fixed scroll end plate (141) and a fixed scroll wrap (143) which protrudes from the fixed scroll end plate, wherein the main frame (102) further comprises: 
a main frame end plate (see figure 1 below, element A) which is provided on an opposite side of the orbiting scroll from the fixed scroll (element A in figure 1 below is on the opposite side of the orbiting scroll from the fixed scroll) of the fixed scroll; and 
a main frame side plate (side plate B in figure 1 below) which protrudes from an outer circumferential portion (see figure 1 below, element B where it extends from the outer circumference of A) of the main frame end plate (see figure 1 below, element A) toward the fixed scroll (140), wherein the fixed scroll end plate (141), the main frame end plate (see figure 1 below, element A), and the main frame side plate (see figure 1 below, element B) form an orbiting space (see figure 1 below that show these structures forming the orbiting space D in figure 1 below around 150) of the orbiting scroll (150), wherein the main frame side plate (side plate B in figure 1 below) is interposed between (along line C in figure 1 below) the casing (111) and the orbiting scroll (150), wherein the orbiting scroll comprises an orbiting scroll end plate (151) and an orbiting scroll wrap (152) which protrudes from the orbiting scroll end plate (151) toward the fixed scroll (140) and is meshed with the fixed scroll wrap (see figure 1), and wherein the orbiting scroll end plate (151) and the orbiting scroll wrap (152) face (as shown in figure 2 below, 151 and 152 have unobstructed views of or face main frame side plate B as shown in figure 2 below) the main frame side plate (B in figure 2 below which is the same structure as B in figure 1) in a radial direction (radial direction E in figure 2 below).  


    PNG
    media_image1.png
    885
    1043
    media_image1.png
    Greyscale

Figure 1 – figure 1 of Lee, annotated by the examiner

    PNG
    media_image2.png
    732
    875
    media_image2.png
    Greyscale

Figure 2– figure 1 of Lee, annotated by the examiner

    PNG
    media_image3.png
    840
    1295
    media_image3.png
    Greyscale

Figure 3 – figure 1 of Lee, annotated by the examiner

Regarding claim 18:
The scroll compressor of claim 17, wherein the main frame side plate (see figure 1 above, element B) is formed thinner (under the broadest reasonable interpretation, the thickness of the main frame side plate B is thinner than the thickness W of figure 3 above of the flanges of the casing) than the casing (111, 112, 113). 

Regarding claim 19:
The scroll compressor of claim 16, wherein the fixed scroll (140) further comprises a fixed scroll flange (see figure 1 above, element K) which protrudes from an outer circumferential surface (see figure 1 above, element N) of the fixed scroll end plate (141) in a radial direction and is fastened (via element/pin O in figure 1 above) to the casing (111, 112, 113).  

Regarding claim 30:
The scroll compressor of claim 16, further comprising an oil recovery passage (127; ¶0150) which recovers oil (¶0124) which is separated from a refrigerant discharged (refrigerant in V2) from the compression chambers (P), wherein the oil recovery passage is formed on the main frame side plate (see figures 1 or 2 above, element B). 
 
Allowable Subject Matter
Claims 20-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
Regarding the 35 USC 102 rejections of claims 16, 18, 19 and 30:
The applicants amendments to the claims overcame the previous rejection however a rejection has been made identifying a different structure as the main frame side plate and main frame end plate (see above rejection) and for this reason the above rejection with the same reference has been made.

Regarding the 35 USC 102 rejections of claims 20-29:
The applicants amendments to the claims have overcome the rejections of these claims. With the revised rejection of claim 16, the reference no longer reads on the main frame flange of claim 20 and for this reason the claim overcomes the prior art rejection.

Regarding the 35 USC 112(b) rejections of the claims:
The applicants amendments to the claims have addressed the previous rejection and for this reason it has been withdrawn.

Regarding the claim objections:
	The applicants amendments to the claims have addressed the previous claim objections and for this reason they have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                             
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746